DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 02/25/2022. Claims 16 – 22, and 32 are pending in the current office action, among which claim 16 has been amended by the applicant, and a new claim 32 has been added by the applicant. 
Status of the Rejection
The 35 U.S.C 112(b) rejection from previous office action (the Non-Final) is withdrawn in view of the Applicant’s amendment. However, a new 35 U.S.C 112(b) is applied to the new claim 32.
All 35 U.S.C 103 rejections from previous office action are maintained and modified in response to the amendments to the claims. 
New grounds of rejection are necessitated by amendment of claim 32.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "the method of claim 16". There is insufficient antecedent basis for the limitation, since claim 16 is for a device. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16, 18 – 22, and 32 are rejected under 35 USC 103 as being un-patentable over Chen et al. (WO2012/072011A1) in view of Ramoino et al. (US2016/0251220A1). 
Regarding claim 16, Chen discloses a device for generating ozone (ozone generator, see e.g. Abstract of Chen) from oxygen-containing gas (oxygen input, see e.g. page 2 para.1 of Chen) by silent electric discharge (since each high voltage electrode  and each ground electrode are separated by an insulating layer, see e.g. Abstract of Chen, which agrees with the definition of ozone formation by silent electric discharge, it is read as an ozone generator by silent electric discharge), the device comprising:
two or more high-voltage electrodes (two high voltage electrodes 4, see e.g. page 5 para.2 of Chen) and one or more ground electrodes (two ground electrodes 2, see e.g. page 5 para.2 of Chen) in a nested arrangement (in a nesting manner, see e.g. Fig. 1, page 5 para. 2 of Chen) defining two or more nested discharge gaps (a first discharge gap 5 and a second discharge gap 6, see e.g. page 5 para. 2, Fig. 1 and Fig. 2 of Chen; and as demonstrated in Fig. 1 and Fig. 2 of Chen, the discharge gaps 5 and 6 are in nested shape to each other), each nested discharge gap defined between one of the high-voltage electrodes and an adjacently nested one of the ground electrodes (a first nested discharge gap 5 is between the high-voltage electrode 4 and the adjacently ground electrode 2, both electrodes 4 and 2 are nested to each other, see e.g. Fig. 2 of Chen) and having an individual gap width (the average size of the first gap 5 and 6 are H1 and H2, respectively, see e.g. page 6 para. 1 and Fig. 2 of Chen) configured to be traversed by the gas (allocating the amount of the oxygen passing through the discharge gaps, see e.g. page 3 line 15 of Chen); 
two or more dielectrics, including at least one dielectric arranged in each discharge gap (three insulating layers 3, see e.g. page 5 para. 2, Fig. 1 of Chen); and 
However, Chen does not explicitly disclose that “at least one power source configured to supply a different voltage”. The limitation “supply a voltage to each of the two or more nested discharge gaps” is read as “supply a voltage to corresponding electrodes which define the discharge gap” according to the specification of this application and definition of ozone formation by silent electric discharge.  
Ramoino discloses a cylindrical ozone generator (see e.g. Title and Fig. 5 of Ramoino), wherein there are multiple rows of tubes 10 connected in parallel, which is in the direction of flow gas (see e.g. para. 0052 and Fig. 5 of Ramoino), internal electrodes are divided into segments in tubes 10 (see e.g. para. 0054 and Fig. 5 of Ramoino) and two separate electrical supply PSU1 and PSU2 provide electric current to the two groups (see e.g. para. 0059 of Ramoino). Ramoino further discloses that the two separate supply sources PSU1 and PSU2 might be replaced with two independent supply stages of one single power source (see e.g. para. 0062 of Ramoino). In addition, Ramoino discloses that the way in which the energy is delivered to each group 1a and 1b is adjusted, with regard to the corresponding source PSU1 and PSU2, to the concentration of ozone of the group considered; the adjusting can consist of an action with regard to the power and/or the voltage and/or the current intensity (see e.g. para. 0063 of Ramoino). In doing so by regulating the two sources PSU1 and PSU2 independently, dedicated furnishing of energy are provided to each section (see e.g. para. 0076 of Ramoino) in order to optimize the efficiency of the ozone generator (see e.g. para. 0017 of Ramoino). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power source of Chen to have included the power supply as disclosed by Ramoino, which are configured to supply a different voltage to each of the two or more nested discharge gaps. In doing so, the efficiency of the ozone generator is to be optimized (see e.g. para. 0017 of Ramoino). 
For the limitation “according to the corresponding individual gap width”, Paschen’s law states that the gas breakdown voltage depends only on the product of gas pressure and gap width between electrodes, indicating that the applied voltage is according to the corresponding gap width (MPEP 2144.02). 
Regarding claim 18, Chen in view of Ramoino discloses the device of claim 16, wherein the at least one power source (PSU1, see e.g. para. 0059 and Fig. 5 of Ramoino) comprises an assigned power supply (the power P1, see e.g. para. 0065 of Ramoino) corresponding to each discharge gap (1.1a1, see e.g. para. 0054 and Fig. 5 of Ramoino). 
Regarding claim 19, Chen in view of Ramoino discloses the device of claim 16, wherein one or more of: the two or more high-voltage electrodes, the one or more ground electrodes, and the two or more dielectrics (there are two high voltage electrodes 4, three insulating layers 3, and two ground electrodes 2, see e.g. page 5 para. 2 and Fig. 1 of Chen). Chen in view of Ramoino further disclose that the high voltage electrodes are formed by a film of metal oxide, the ground electrodes are formed by a film of metal, and insulating layers are porcelain or plastic (see e.g. page 3 line 3-15 of Chen), thus these materials have profiled surfaces. And since all these electrodes and insulating layers are arranged in a repeated nesting manner (see e.g. page 2 para. 3 of Chen), many discharge gaps are formed, and thus there are enough data on gap widths to form a distribution, either in stochastic or continuous way. 
Regarding claim 20, Chen in view of Ramoino discloses the device of claim 16, wherein each discharge gap is defined between one of the two or more high-voltage electrodes and a corresponding dielectric of the two or more dielectrics (a second discharge gap 6 is between the high-voltage electrode 4 and the insulating layer 3, see e.g. page 6 para. 1, Fig. 2 of Chen).
Regarding claim 21, Chen in view of Ramoino discloses the device of claim 16, comprising an odd number of the discharge gaps (three discharge gaps between high voltage electrodes 4 and ground electrodes 2, see e.g. Fig. 1 of Chen), wherein the one or more ground electrodes includes an inner ground electrode (one inner ground electrode, see e.g. Fig. 1 of Chen).   
Regarding claim 22, Chen in view of Ramoino discloses the device of claim 16, wherein the two or more high-voltage electrodes, the one or more ground electrodes, and the two or more dielectrics each have an annular shape (the system comprises a group of annular shaped ground electrodes 2, insulating layers 3 and high voltage electrodes 4, see e.g. page 5 para.2 and Fig. 1 of Chen).
Regarding claim 32, Chen in view of Ramoino discloses the device of claim 16, wherein the two or more high-voltage electrodes are concentrically nested (the high voltage electrode, the insulating layer and the ground electrode are installed concentrically, see e.g. p8 claim 4 of Chen; the ground electrodes 2, insulating layers 3 and high voltage electrodes 4 are installed in a nesting manner, see e.g. Fig. 1, page 5 para. 2 of Chen).

Claim 17 is rejected under 35 USC 103 as being un-patentable over Chen et al. (WO2012/072011A1) in view of Ramoino et al. (US2016/0251220A1), and further in view of Iwanaga (US5411713). 
Regarding claim 17, Chen in view of Ramoino discloses the device of claim 16, and that the two separate supply sources PSU1 and PSU2 might be replaced with two independent supply stages of one power source (see e.g. para. 0062 of Ramoino). However, the reference do not explicitly disclose wherein the at least one power source comprises a transformer having a plurality of taps.    
Iwanaga discloses an ozone generator having multiple ozone generating units (see e.g. Abstract of Iwanaga), wherein the transformer 26 of the power source having a secondary winding 27 with output taps or terminals 28, 29, and 30 (see e.g. col. 5 line 41-42 and Fig. 4 of Iwanaga), which supply a different voltage to each of the ozonizer electrodes 4 of the ozone generating units 5a, 5b, 5c (see e.g. col. 5 line 43-47 of Iwanaga). Alternatively, separate AC high-voltage sources 7a, 7b, 7c are used to supply a different voltage to each of the ozonizer electrodes 4 of the ozone generating units 5a, 5b, 5c (see e.g. col. 3 line 64-68 and Fig. 2 of Iwanaga). Thus, a transformer with multiple output taps is a suitable equivalent of multiple separate electrical sources to supply voltages. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power source of Chen in view of Ramoino to have included the transformer with a plurality of taps as disclosed by Iwanaga, because a transformer with multiple output taps is a suitable equivalent of multiple separate electrical sources as taught by Iwanaga to supply voltages (MPEP § 2144.06).

Response to Arguments
Applicant's arguments, see Remarks page 5-10 filed on 02/25/2022, with respect to the 35 U.S.C §112 and 103 rejection have been fully considered and are not persuasive.  
Applicant’s Argument:
Arguments on 35 U.S.C. 112(b) rejection on claim 19. 
Arguments on 35 U.S.C. 103 rejections mainly focus on two points: 
First, Chen teaches away from a concentric construction, noting the “strict” installation requirement, “large” manufacturing difficulty, and “high” cost in the “Background Art” section (see e.g. p7 Last paragraph of the Remarks/Arguments); 
Second, the motivation to combine the primary art Chen and the secondary art Ramoino is not strong and is hindsight, since Chen’s system arranged electrodes/dielectric layers in nesting manner, with different discharge gap width and correspondingly different gas flow rates, while Ramoino discloses same gas flow throughout the same gap width, thus applying different voltage of Ramoino to modify Chen’s system to increase the ozone generation efficiency is not clear  (see e.g. p8 para02/03 and p9 of the Remarks/Arguments).

Examiner’s Response:
Applicant’s arguments, see p5 of Remarks/Arguments, filed 02/25/2022, with respect to claim 19 on 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 19 on 35 U.S.C. 112(b) has been withdrawn.
Examiner respectfully disagrees.  First, about the teaching away: “A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.” Ricoh Co., Ltd. v. Quanta Computer, Inc., 550 F.3d 1325, 1332 (Fed. Cir. 2008) (citing Optivus Tech., Inc. v. Ion Beam Applications S.A., 469 F.3d 978, 989 (Fed. Cir. 2006)). However, merely falling outside of a preferred embodiment “does not teach away [as] it merely expresses a general preference for an alternative invention but does not ‘criticize, discredit, or otherwise discourage’ investigation into the invention claimed.” DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1327 (Fed. Cir. 2009) (citing In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004)).

Chen stated in the section of “Background Art” that concentrically installing high the voltage electrode, the insulating layer and the ground electrode requires more and is high cost and not easy for large scale manufacturing (see e.g. p1 para02 of Chen). However, this statement does not indicate that concentric ozone generators are not capable producing ozone, rather this statement merely expresses a general preference for an alternative invention, i.e., the Chen’s ozone generator. Furthermore, Chen indeed discloses that an ozone generator with the high voltage electrode, the insulating layer and the ground electrode installed concentrically (see e.g. p8 claim4 of Chen). Thus, Chen does not teach away from a concentric ozone generation.
Second, about the motivation to combine Chen and Ramoino and hindsight: Chen discloses an ozone generator that may be installed non-concentrically or concentrically (see e.g. p8 claims 3 and 4 of Chen) with different discharge gap width, which can accommodate different amounts of gas in the different gaps and corresponding voltages (see e.g. p3 para11 of Chen). About the breakdown voltage of an ozone generator, Paschen’s law states that the gas breakdown voltage depends only on the product of gas pressure and gap width between electrodes; and at a constant pressure, the voltage needed to cause an arc decreases as the gap size is reduced but only to a point. Thus, for an ozone generator with multiple discharge gaps, like Chen’s system, it is a logical consequence to apply different voltage to each discharge gap according to the gap width in order to achieve a high system energy efficiency, i.e, applying a higher voltage to a bigger gap and a smaller voltage to a smaller gap when these gap widths are above a point. Otherwise, if a same voltage is applied to the system with multiple gaps, in order to start a discharge arc in all the gaps, the applied voltage must be the highest voltage according to the biggest gap width, which results in a lower system energy efficiency. Thus, it is obvious for one of skill in the art to apply different voltages to different gaps in order to achieve a high system energy efficiency. This is not hindsight, but this is a logic result of Paschen’s law. 
On the other hand, Ramoino discloses an ozone generator with different applied voltage to increase energy efficiency.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the power source of Chen to have included the power supply as disclosed by Ramoino, which are configured to supply a different voltage to each of the two or more nested discharge gaps. In doing so, the efficiency of the ozone generator is to be optimized (see e.g. para. 0017 of Ramoino). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGQIANG HU whose telephone number is (571)272-8409.  The examiner can normally be reached on Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 5712728521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.H./
Examiner, Art Unit 1795

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795